Citation Nr: 1638130	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected chronic rhinitis, currently evaluated as 10 percent disabling.
 
2.  Entitlement to a compensable disability rating for service-connected polycythemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran presented sworn testimony during a personal hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran's claim was remanded in an October 2013 Board decision.  The required development has been completed and returned to the Board for further appellate adjudication.

The Veteran contended in a March 2011 statement that the polycythemia he was service-connected for in a January 1972 rating decision was actually caused by cysts on his kidneys (polycystic kidney disease).  The Board, however, observes that the Veteran's claim for entitlement to service connection for polycystic kidney disease was denied in an unappealed May 2013 rating decision.  


FINDINGS OF FACT

1.  The Veteran's rhinitis has not been manifested by nasal polyps, or caused greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.

2.  The Veteran's polycythemia has resolved.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6522 (2015). 

2.  The criteria for the assignment of a separate rating for polycythemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7704 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

 VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in May 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a October 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The Board notes that the Veteran, through his representative, indicated in an informal hearing presentation dated April 2016 that he should be afforded an examination for polycythemia, contending that such was ordered by the September 2014 Board remand.  There was, however, no such action required by the September 2014 remand and an examination concerning the Veteran's polycythemia was conducted in April 2011.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

The Veteran is currently rated at 10 percent for his allergic rhinitis under Diagnostic Code 6522 without a separate rating for polycythemia.  38 C.F.R. § 4.31, Diagnostic Code 6522 (2015).

Diagnostic Code 6522 provides for a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31. 

Polycythemia vera warrants a 10 percent disability rating when it is stable, with or without continuous medication.  38 C.F.R. § 4.117, DC 7704.  A 40 percent disability rating is warranted when phlebotomy is required.  Id.  A maximum 100 percent disability rating is warranted during periods of treatment with myelosuppressants and for three months following cessation of myelosupppressant therapy.  Id.

The Veteran's claim for an increased rating was received at the RO on February 28, 2008.

A March 2008 VA treatment note indicates a recurrent papilloma in the right nostril.  There were no masses lesions or edema and only mild mucosal thickening of the maxillary sinuses.  On CT scan, there were no soft tissue masses.

A May 2008 VA examination indicates that the Veteran had a papillomatous lesion on the right side of his nasal septum anterosuperiorly.  He had mucus on both sides.  He took no medication for his rhinitis at that time but did take Claritin during the Fall and Spring.  

The Veteran had additional VA examinations in April 2011.  The April 21, 2011 VA examination indicates that the Veteran's polycythemia had resolved.  The Veteran's April 25, 2011 VA examination indicates that the Veteran took Flonase on a daily basis.  There was no turbinate hypertrophy, polyp formation or abnormal mucus.  The examiner indicated that the Veteran had allergic rhinitis by history.

The Veteran indicated during his hearing testimony in October 2013 that he had nosebleeds weekly but has not had any nosebleeds since the day he started his dialysis in May 2008.  The Veteran additionally indicated that his rhinitis had worsened. 

The Veteran had an additional examination in November 2014.  The Veteran had no obstruction greater than 50 percent, no permanent hypertrophy of the nasal turbinates, no polyps and no granulomatous conditions.

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a rating higher than 10 percent for rhinitis.  The records are negative for any nasal polyps.  Also, the Veteran's polycythemia vera has apparently resolved and has not been a current disability during the relevant period; thus, a compensable evaluation for such is not warranted in this case.  The Board has considered the applicability of other diagnostic codes; however, the Veteran's allergic rhinitis is not shown to involve any other factor that would warrant evaluation under any other provision of the rating schedule.  38 C.F.R. § 4.97, Diagnostic Codes 6502-24.  Thus, the preponderance of the evidence is against a higher rating for rhinitis or a compensable evaluation for polycythemia vera.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here for the remaining issues.  The Veteran's service-connected disabilities are manifested by signs and symptoms such as rhinitis with polyps, obstruction or stable polycythemia.  In this case, the Veteran's symptomatology is constituted by seasonal rhinitis controlled by medications and no polycythemia vera.  In summary, the schedular criteria for the disabilities contemplate a variety of manifestations to include those experienced by the Veteran. 

The Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend that he is unemployable due to his rhinitis and he has had no periods of hospitalization.  The Board finds, therefore, that the Veteran's service-connected disabilities considered herein do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an increased disability rating for service-connected chronic rhinitis, currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable disability rating for service-connected polycythemia is denied. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


